Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3, 5-8, 10, 13, 16-17, 19-20 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1). 
As per claim 1, Toni teaches a method of providing location information of a group of mobile devices of a wireless network to a network node of the wireless network (Toni, ¶0107-108, a method of providing position determination (i.e. location information) mobile devices of the network to a server (i.e. network node) of the network), the method comprising: 
repetitively transmitting, by at least two mobile devices of the group of mobile devices (Toni, ¶0100 and ¶0107-108, frequently/repetitively sending or transmitting by the plurality of mobile device(s); also see ¶0104, continuously transmitting), respective location information of the respective mobile devices at a respective reporting frequencies (Toni, ¶0100 and ¶0107-108, information about position or location update of the respective mobile device(s) at the reporting frequency); and receiving, by the at least two mobile devices from the network node, respective reporting configurations (Toni, ¶0100 and ¶0107-108, receiving by the mobile device(s) from the server instruction of how to report; also see ¶0038, mobile device(s) are configured to receive an instruction from the server to adjust how often to reports location information), 

	However, Toni does not explicitly teach wherein the respective reporting frequencies of the respective mobile devices depend on  respective energy balances of the respective mobile devices that are based on a respective radio link quality associated with the respective mobile devices and based on network activity on the wireless network.
 	In the same field of endeavor, Benjamin teaches wherein the respective reporting frequencies of the respective mobile devices depend on  respective energy balances of the respective mobile devices (Benjamin, ¶0103, reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that are based on a respective radio link quality associated with the respective mobile devices (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
 	As per claim 3 as applied to claim 1 above, Toni further teaches wherein the reporting configuration for the respective mobile device comprises the reporting frequency of the respective mobile device in dependence of the energy balance of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device and the frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device). 
As per claim 5 as applied to claim 1 above, Toni further teaches transmitting, by the at least two mobile devices to the network node, respective one or more parameters indicative of the energy balance of the respective mobile devices (Toni, ¶0107-108, transmitting by the mobile device(s) to the server battery charge level (i.e. 20% of maximum charge)).
As per claim 6 as applied to claim 5 above, Toni further teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device 
As per claim 7 as applied to claim 5 above, Toni does not explicitly teach wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a radio link status.
In the same field of endeavor, Benjamin teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a radio link status (Benjamin, ¶0185-187, power level is based on received signal strength/quality such as to establish a good connection (i.e. link status) the power gradually reduce). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life.
As per claim 8, Toni teaches a mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, a mobile device of mobile devices of wireless network), comprising a processor (Toni, ¶0069, processor) configured to repetitively transmit location information of the mobile device at a respective reporting frequency (Toni, ¶0107-108, frequently/repetitively sending or transmitting by the mobile device information about position or location update of the respective mobile device at the reporting frequency; also see ¶0104, continuously transmitting), wherein the processor is further configured to receive a reporting configuration (Toni, ¶0107-108, receiving by 
	However, Toni does not explicitly teach wherein the respective reporting frequency depends on  an energy balance of the mobile device that is based on a radio link quality associated with the mobile device and based on network activity on the wireless network.
 	In the same field of endeavor, Benjamin teaches wherein the respective reporting frequency depends on  an energy balance of the mobile device (Benjamin, ¶0103, reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that is based on a radio link quality associated with the mobile device (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
As per claim 10, Toni teaches a method of operating a network node (Toni, ¶0107-108, a method of operating a server (i.e. network node)), comprising: repetitively receiving, from each mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, frequently/repetitively sending therefore receiving from the mobile device of mobile devices of wireless network; also see ¶0104, continuously transmitting or receiving), a respective location information of the each mobile device at a respective reporting frequency (Toni, ¶0107-108, information about position or location update of the respective mobile device at the reporting frequency); In re: Henrik SUNDSTROM et al.PCT Application No.: PCT/EP2017/080552Filed: November 27, 2017Page 5determining a location information of the group of mobile devices depending on the respective location information of each of the mobile devices of the group of mobile devices (Toni, ¶0107-108, determining position or location of mobile device(s) based on the respective position or location information of the mobile device), and transmitting, to each mobile device of the group, a reporting configuration for the respective mobile device (Toni, ¶0107-108, server transmitting  to the mobile device instruction of how to report; also see ¶0038, mobile device is configured to receive an instruction from the server to adjust how often to reports location information), wherein the reporting configuration for 
However, Toni does not explicitly teach setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices that is based on a respective radio link quality associated with the respective mobile devices and based on network activity on the wireless network.
 	In the same field of endeavor, Benjamin teaches setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices (Benjamin, ¶0103, adjusting or setting the reporting periods or frequencies depends on battery life or power level of portable monitoring devices) that is  based on a respective radio link quality associated with the respective mobile devices (Benjamin, ¶0185-186, power level is based on received signal strength/quality such as to establish a good connection the power gradually reduce) and based on network activity on the wireless network (Benjamin, ¶0119, power usage based on activity of portable monitoring device in the network such as transmission schedule). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 13 as applied to claim 10 above, Toni teaches wherein the reporting configuration for the respective mobile device comprises the respective reporting frequency of the respective mobile device in dependence of the energy balance of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device and the frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device). 
As per claim 16 as applied to claim 10 above, Toni further teaches receiving, from each mobile device of the group of mobile devices, one or more parameters indicative of the energy balance of the respective mobile device (Toni, ¶0107-108, transmitting by the mobile device to the server battery charge level (i.e. 20% of maximum charge)), wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises setting the reporting frequency of the respective mobile device depending on the one or more parameters (Toni, ¶0107-108, adjusting or setting the frequency of reporting of mobile device in relation to battery charge level of the respective mobile device comprises battery state/status). 
As per claim 17 as applied to claim 16 above, Toni further teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise at least one of a battery status or a radio link status (Toni, ¶0107-108, 
As per claim 19 as applied to claim 16 above, Toni further teaches performing a threshold comparison between the one or more parameters of the respective mobile device and one or more respective thresholds (Toni, ¶0108, when a battery charge level is 20% of maximum charge (therefore threshold comparison)) wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises setting the reporting frequency of the respective mobile device depending on the threshold comparison (Toni, ¶0108, adjusting or setting the reporting frequency of mobile device in relation on the maximum charge (i.e. threshold comparison)). 
As per claim 20 as applied to claim 10 above, Toni further teaches wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises: setting the reporting frequency of the respective mobile device of the group of mobile devices depending on a target location of the group of mobile devices (Toni, ¶0104, adjusting the frequency of report depend on final/target destination or location of device). 
 	 As per claim 24, Toni teaches a network node (Toni, ¶0107-108, a server (i.e. network node)), comprising a processor (¶0069, processor) configured to perform operations comprising:In re: Henrik SUNDSTROM et al. PCT Application No.: PCT/EP2017/080552Filed: November 27, 2017Page 8repetitively receiving, from each mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, frequently/repetitively sending therefore receiving from the mobile device of mobile devices of wireless network; also see ¶0104, continuously transmitting or receiving), 

However, Toni does not explicitly teach setting the respective reporting frequency of each mobile devices depending on  energy balance of the respective mobile devices that is based on a respective radio link quality associated with the respective mobile devices and based on network activity on the wireless network.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Benjamin into invention of Toni in order to provide configurable reporting and/or sensor monitoring parameters between devices for purpose of reducing power and increasing the battery life. 
 
B)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Aoshima (US 2004/0185913 A1). 
As per claim 11 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach setting the respective reporting frequency of the respective mobile device depending on a comparison of the energy balance of the respective mobile device with energy balances of one or more further mobile devices of the group of mobile devices. 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Aoshima into invention of Toni and Benjamin in order to provide a small electronic device to be placed in a breast pocket and so on for frequent checking of its display, capable of communicating data with an external device such as a cellular phone and displaying information on the remaining battery level of the external device, thereby allowing a user to notice a battery shortage during data processing.
C)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Hong (US 2013/0279380 A1). 
As per claim 15 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach receiving the location information from the mobile devices of the group of mobile devices in an interleaved manner in time domain.  
	In the same field of endeavor, Leibinger teaches receiving the location information from the mobile devices of the group of mobile devices in an interleaved 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Toni and Benjamin in order to transmit and receive a mobile broadcast signal in conventional broadcasting system without having to ensure any additional frequency. 
D)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Alles (US 2015/0148055 A1). 
 	As per claim 21 as applied to claim 20 above, Toni in view of Benjamin does not explicitly teach setting the reporting frequency of the respective mobile device depending on a distance between a location of the group of mobile devices associated with the location information of the group of mobile devices and the target location.  
	In the same field of endeavor, Alles teaches setting the reporting frequency of the respective mobile device depending on a distance between a location of the group of mobile devices associated with the location information of the group of mobile devices and the target location (Alles, ¶0027 and ¶0033, reporting their positional information depending on a proximity/distance between location of group of mobile devices associated with information about location and the target location of mobile device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Alles into invention of Toni and Benjamin in order to determine the location of target 
E)	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Raento (US 2010/0194632 A1). 
As per claim 22 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach setting the reporting frequency of a mobile device of the group of mobile devices to zero if the energy balance of the mobile device is below a predefined threshold.  
	In the same field of endeavor, Raento teaches setting the reporting frequency of a mobile device of the group of mobile devices to zero if the energy balance of the mobile device is below a predefined threshold (Raento, ¶0043, frequency and period of location measurement and reporting on a device.  For example, the frequency of updating may be dropped from once every 3 minutes to once every 6 minutes if the battery drops below 50%, and once every 9 minutes if the battery drops below 30%--with the feature shut off (therefore Zero) entirely at 15%; therefore the reporting frequency goes Zero when battery level is 15%). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni and Benjamin in order for a device determines and reports its location in a manner aimed at reducing battery consumption to an acceptable level. 
 	As per claim 23 as applied to claim 10 above, Toni in view of Benjamin does not explicitly teach repetitively retrieving, for one or more mobile devices of the group of 
	In the same field of endeavor, Raento teaches repetitively retrieving, for one or more mobile devices of the group of mobile devices and from a core network node of the wireless network, a further location information of the respective mobile device (Raento, ¶0037-38, retrieving for user devices and from the server (i.e. central/core server ¶0051) of the wireless network 108 other/further location information of the user device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni and Benjamin in order for a device determines and reports its location in a manner aimed at reducing battery consumption to an acceptable level. 
F)	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Benjamin (US 2016/0260059 A1) and further in view of Chen (US 2018/0335996 A1). 
 	As per claim 26 as applied to claim 1 above, Toni in view of Benjamin does not explicitly teach wherein the reporting start time comprises timing information at which the respective mobile device starts reporting the location information according to a repetition pattern at the respective reporting frequency. 
	In the same field of endeavor, Chen teaches wherein the reporting start time comprises timing information at which the respective mobile device starts reporting the location information according to a repetition pattern at the respective reporting frequency (Chen, ¶0046 and ¶0060, mobile device actively and periodically report the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni and Benjamin in order to detect information on a position where a public mobile device is located at a predetermined time for acquiring the corresponding information content for display according to the screened issuing destination and the related information content ID (Chen, abstract). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643